                   Case 2:21-cv-00331-TSZ Document 7 Filed 04/19/21 Page 1 of 1




 1

 2

 3
                               UNITED STATES DISTRICT COURT
 4
                              WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 5

 6      DESIREE ABELHOUZEN,

 7                             Plaintiff,

              v.                                          C21-331 TSZ
 8

        RECEIVABLES PERFORMANCE                           ORDER
 9
        MANAGEMENT LLC,
10
                               Defendant.
11
              Counsel having advised the Court that this matter has been resolved, and it
12
     appearing that no issue remains for the Court’s determination,
13
              NOW, THEREFORE, IT IS ORDERED that this case is DISMISSED with
14
     prejudice and without costs.
15
              In the event settlement is not perfected, either party may move to reopen and trial
16
     will be scheduled, provided such motion is filed within sixty (60) days of the date of this
17
     Order.
18
              The Clerk is directed to send a copy of this Order to all counsel of record.
19
              Dated this 16th day of April, 2021.
20

21

22
                                                        A
                                                        Thomas S. Zilly
23                                                      United States District Judge

     ORDER - 1
